                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

                 LA CV16-09685 JAK
    Case No.                                                                      Date    March 25, 2019
                 LA CR87-00422 JAK (12)
    Title        Javier Vasquez-Velasco v. United States of America
                 United States of America v. Javier Vasquez-Velasco




    Present: The Honorable            JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                     Andrea Keifer                                             Not Reported
                      Deputy Clerk                                      Court Reporter / Recorder
              Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                        Not Present                                             Not Present


    Proceedings:            (IN CHAMBERS) ORDER RE MOTION TO VACATE, SET ASIDE OR
                            CORRECT SENTENCE PURSUANT TO 28 U.S.C. § 2255 (CV DKT. 1; CR
                            DKT. 3609) JS-6


I.          Introduction

On August 6, 1990, Javier-Vasquez Velasco (“Petitioner”) was convicted of two counts of aiding and
abetting murder in furtherance of racketeering, in violation of 18 U.S.C. § 1959. CR 3146.1 The
convictions were related to the January 30, 1985 murder of two American tourists, John Walker
(“Walker”) and Alberto Radelat (“Radelat”), in Guadalajara, Mexico. On May 23, 1991, Petitioner was
sentenced to life imprisonment as to each conviction, with the sentences to run consecutively. CR
2871. Petitioner is currently in federal custody serving those sentences. United States v. Javier
Vasquez-Velasco, 15 F.3d 833 (9th Cir. 1994).

The current petition was filed on November 7, 2016, following the decision of the Ninth Circuit granting
Petitioner leave to file a second or successive petition under 28 U.S.C. § 2255 (“Motion”). CR 4302;
CV-09685, Dkt. 2. The Motion seeks relief based on a disclosure by the Office of the Inspector General
of the Federal Bureau of Investigation that the testimony at Petitioner’s trial by FBI Special Agent
Malone (“Malone”) was unreliable. Petitioner argues that, although Malone’s testimony did not directly
address Petitioner, it had a material effect on Petitioner’s conviction because it corroborated the
testimony of Hector Cervantes-Santos (“Cervantes”) who was a key witness. Petitioner also contends
that the two key witnesses who provided trial testimony about him, Cervantes and Enrique Plascencia
Aguilar (“Plascencia”), were not credible. He then contends that, without Malone’s testimony, there was
insufficient evidence to support his convictions. See Petitioner’s Supplemental Motion (“Suppl. Motion”),
CR 4349. On May 14, 2018, the government opposed the Motion (“Gov’t Opp’n”). CV-9685, Dkt. 10.
Petitioner filed a reply on June 1, 2018 (“Repl.”). Id., Dkt. 14.

1
  “CR” refers to the Record in United States v. Caro-Quintero, et al, CR 87-422-JAK. “RT” refers to the Reporter’s
Transcript of proceedings in Petitioner’s 1988 jury trial, United States v. Caro-Quintero, CR 87-422-JAK, and is
followed by the volume and page number. “CV” refers to the civil cases Petitioner has filed and is followed by the
case number and docket entry.
                                                                                                      Page 1 of 23
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

               LA CV16-09685 JAK
 Case No.                                                                    Date    March 25, 2019
               LA CR87-00422 JAK (12)
 Title         Javier Vasquez-Velasco v. United States of America
               United States of America v. Javier Vasquez-Velasco



A review of these filings shows that, pursuant to Local Rule 7.15, the matters can be decided without a
Hearing, and are addressed in this Order. For the reasons stated in this Order, the Petition is
DENIED.

II.      Background

         A.     Petitioner’s Arrest and Trial

                1.      Overview

In June 1989, a Grand Jury returned a Sixth Superseding Indictment charging 19 defendants, including
Petitioner, associated with the Guadalajara Narcotics Cartel (“Cartel”) with committing crimes in 1984
and 1985. CR 4353-1. The first two counts charged eight persons, including Petitioner, with committing
violent crimes in aid of a racketeering enterprise in violation of 18 U.S.C. § 1959. The basis for these
counts were the murders of John Walker and Alberto Radelat in Guadalajara Mexico. The remaining
counts of the Sixth Superseding Indictment charged various crimes arising from the kidnapping and
murder in Guadalajara one week later of Drug Enforcement Administration (“DEA”) Special Agent
Camarena (“Camarena”). Petitioner was not charged with the counts relating to the kidnapping and
murder of Camarena.

On May 15, 1990, the trial of Petitioner and three co-defendants -- Juan Ramon Matta-Ballesteros,
Ruben Zuno-Arce, and Juan Jose Bernard-Ramierez -- commenced. As noted, Petitioner was charged
and tried on the following two counts of the ten-count Sixth Superseding Indictment:

         Count One: Aiding, abetting, counseling, inducing, procuring, causing and otherwise willfully
               participating in the murder of John Walker, in furtherance of a racketeering enterprise, in
               violation of 18 U.S.C. § 1959

         Count Two: Aiding, abetting, counseling, inducing, procuring, causing and otherwise willfully
                participating in the murder of Alberto Radelat, in furtherance of a racketeering enterprise,
                in violation of 18 U.S.C. § 1959

District Judge Edward Rafeedie presided at the trial. At the trial, the government asserted that the
murders of Walker and Radelat were in retaliation for recent DEA enforcement activities. Extensive
evidence was presented as to the nature and scope of the drug trafficking operation in which Petitioner
allegedly participated, and the events surrounding the murders. The government relied on four lay
witnesses to link Petitioner to the murders of Walker and Radelat murders: Hector Cervantes- Santos;
Enrique Plascencia-Aguilar; DEA Special Agent Abel Reynoso (“Reynoso”); and Estella Fuentes. No
forensic evidence was presented as to Petitioner himself. On August 6, 1990, Petitioner was convicted
on Counts One and Two.



                                                                                                Page 2 of 23
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

             LA CV16-09685 JAK
 Case No.                                                                    Date    March 25, 2019
             LA CR87-00422 JAK (12)
 Title       Javier Vasquez-Velasco v. United States of America
             United States of America v. Javier Vasquez-Velasco


               2.      The Murders of Walker and Radelat

                       a)     Events Leading to the Murders of Walker and Radelat

DEA Agent James Kuykendall (“Kuykendall”) testified that he was the “Resident Agent in Charge” in
Guadalajara from 1982 to 1985. RT 1:106-107. At Kuykendall’s direction, the DEA conducted a series
of operations in Mexico in 1983 and 1984 whose purpose was to disrupt narcotics trafficking.
Camarena played a significant role in these actions.

Evidence was presented at trial regarding DEA operations that resulted in seizures of substantial
amounts of marijuana and related materials from the Cartel. Camarena was involved in those
operations. RT 1:156. One operation took place in May 1984 and resulted in the seizure in Zacatecas,
Mexico, of approximately 10 tons of marijuana, 200 liters of hash oil and 6500 pounds of marijuana
seeds. RT 1:152-55. Another operation on November 8, 1984, which occurred in Chihuahua, Mexico,
led to the destruction of 10,000 tons of marijuana. RT 5:35. The marijuana was worth approximately $5
billion. RT 5:81. These and other enforcement actions of the DEA during this time period resulted in
substantial financial loses by the Cartel. RT 4:142. At trial, this evidence of financial loss was presented
as a potential motive to abduct and murder Camarena and to show that Walker and Radelat had been
murdered because members of the Cartel believed, in error, that the two were DEA agents.

In response to the DEA enforcement efforts, the Cartel engaged in a series of retaliatory actions that
were directed toward DEA agents in Mexico and persons suspected of cooperating with the DEA. For
example, in March 1984, cartel leader Felix-Gallardo became aware that he was being investigated by
the DEA in Guadalajara and sent a warning to Kuykendall not to investigate him. RT 2:39. In
September 1984, a Mexican lawyer named Cesar Garciabueno, who provided information to the DEA
which resulted in a seizure of $11.7 million in U.S. currency, was shot five times in a Guadalajara bar
by an individual who claimed to work for Felix-Gallardo. At the time that the assailant committed this act
he allegedly stated, “You’re going to die because you’re a snitch.” RT 5:173-75; 6:19-21.

During this same time period, leaders of the Cartel conducted meetings and began to develop a plan to
kidnap Camarena. The government’s primary witness regarding these meetings was Cervantes. He
testified that he was in charge of security at the “safe house” owned by Javier Barba Hernandez
(“Barba”), an attorney who allegedly worked with the Mexican drug traffickers. RT 6:171, 174. Barba
was one of the known leaders of the Cartel, and referred to the safe house as “La Quinta.” RT 7:5.
Cervantes said that his duties included checking the identities of all persons who came to La Quinta to
meet with Barba. RT 6:180.

The first meeting among the Cartel leaders occurred in September 1984, during a baptism reception for
Barba’s daughter. RT 6:175. Cervantes testified that at the meeting, those present discussed “a DEA
agent who was causing trouble.” RT 6:185-86. Cervantes also testified that everyone at the meeting
agreed that they should seek to identify that DEA agent, and Zuno-Arce stated that the DEA Agent
should be “picked up.” RT 6:185-86.

In October 1984, the day of the wedding of Barba’s brother, high ranking members of the Cartel held
                                                                                                Page 3 of 23
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

             LA CV16-09685 JAK
 Case No.                                                                     Date    March 25, 2019
             LA CR87-00422 JAK (12)
 Title       Javier Vasquez-Velasco v. United States of America
             United States of America v. Javier Vasquez-Velasco


another meeting at La Quinta. RT 7:23. During the meeting, Miguel Aldana, a Mexican police officer,
showed a police file to Matta and told him that he would soon have the identity of the DEA agent who
was causing so much trouble. RT 7:24. Cervantes testified that during this meeting, Aldana and Matta
discussed “Zacatecas,” the location of the May 1984 marijuana raid. RT 7:24. Later that same day, a
second meeting was held at La Quinta. RT 7:26. Cervantes testified that Rafael Caro-Quintero (“Caro-
Quintero) did a lot of speaking during the meeting, and that the central topic was again “the DEA agent
who was continuing to cause trouble.” RT 7:28.

The final meeting before the murders of Walker and Radelat took place in December 1984 at the
residence of cartel leader Fonseca in Guadalajara. RT 6:121. There, Ernesto Fonseca-Carillo
(“Fonseca”) shared a photograph of Camarena with the other attendees as they planned his abduction.
RT 6:120-21. One of those present, Antonio Garate (“Garate”), remarked that “they would take care of”
Camarena. RT 6:135. On February 7, 1985, one week after the murders for which Petitioner was
convicted, Camarena was abducted and then murdered. RT 11:12. His body was found in Zamora,
Mexico on March 6, 1985. RT 12:231.

                       b)      Petitioner’s Involvement in the Cartel

Evidence was presented at trial in support of the government’s contention that Petitioner was
associated with transporting illegal narcotics into the United States in his role as a bodyguard for Barba.
RT 7:29; 8:45; 19:46. Barba, Caro-Quintero, Fonseca, Matta and Miguel Angel Felix-Gallardo were
some of the known leaders of the Cartel. RT 13:108-14. At trial, Cervantes and Plascencia testified that
Petitioner worked as an armed bodyguard for Barba and other leaders of the Cartel, and that Petitioner
was with the leaders of the Cartel on the night when Walker and Radelat were murdered.

At trial, Plascencia testified that he and Petitioner worked together at the Mexican federal I.P.S. office in
Guadalajara and had the same supervisor -- Sergio Espino-Verdin (“Espino”). RT 19:45. Plascencia
also worked as a bodyguard and driver for Garate, an associate of the Cartel. RT 6:120-121.
Plascencia testified that he saw Petitioner working as an armed bodyguard for leaders of the Cartel on
two occasions. First, on or about July or August of 1984, he saw Petitioner working as an armed
bodyguard for Fonseca and Caro-Quintero at a funeral. RT 19:47-50. Second, Plascencia testified that
in December 1984, when he drove Garate to Fonseca’s residence, RT 6:122, he saw Petitioner inside
the house working as an armed bodyguard. RT 6:125-128. Another witness, Cervantes, testified that in
late 1984 he saw Petitioner working as an armed bodyguard for Barba at La Quinta on two occasions.
The first was at the baptism at Barba’s daughter in September, RT 6:180-182, and the second was at
the wedding of Barba’s brother in October. RT 7:25-26.

Cervantes also testified about two other incidents that tied Petitioner to the Cartel. First, Cervantes
described an incident when Barba directed Petitioner and his brother to drive to Ocotlan, Mexico to
transport 25 people back to La Quinta. RT 7:46-47. These people were needed to dig up five tons of
marijuana in Mascota, Mexico because of “the trouble … with the gringos.” Id. Second, Cervantes
testified that he received a phone call from Petitioner, who was calling to inform Barba that Armando
Pavon Reyes had killed everybody in the Bravo family. RT 7:51. During that call, Petitioner told
Cervantes that the bodies of these victims were at La Primavera. He also told Cervantes that they
                                                                                                 Page 4 of 23
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

             LA CV16-09685 JAK
 Case No.                                                                   Date    March 25, 2019
             LA CR87-00422 JAK (12)
 Title       Javier Vasquez-Velasco v. United States of America
             United States of America v. Javier Vasquez-Velasco


would have to be moved because Don Ruben [Zuno-Arce] owned that property, and that he would be in
trouble if the bodies were found there. RT 7:52. Cervantes also testified that, after conveying this
message to Barba, Barba called Petitioner and told him “that what they had done was bad” and “they
should take the bodies away from there.” RT 7:53.

The testimony of Cervantes and Plascencia was corroborated by Petitioner’s statements to Reynoso.
Reynoso testified that Petitioner admitted that he socialized with Barba at La Quinta on more than one
occasion, and that he worked for Barba through his brothers. RT 10:167-168. Reynoso further testified
that Petitioner told Reynoso that he went to the marijuana fields in Zacatecas with his brothers and
helped load tanker trucks with marijuana. RT 10:164. Petitioner also admitted to Reynoso during their
conversation that he and his brothers worked for Espino, and that he was provided official credentials.
RT 10:119. Finally, Reynoso testified that Petitioner stated he knew Fonseca and had met Caro-
Quintero at several social events where members of the Cartel were present. RT 10:154-159.

                      c)      The Murders of Walker and Radelat

On January 30, 1985, many members of the Cartel gathered at a restaurant known as “La Langosta” in
Guadalajara, Mexico. RT 7:29-31, RT 19:58 et seq. Between 1984 and 1985, DEA conducted
surveillance of La Langosta. DEA agents were instructed not to enter the restaurant. See RT 6:42.
Agent Thomas Gomez testified that La Langosta “was a dangerous place to go. If we were found out to
be DEA, we might be in danger there . . . .” RT 6:42.

The government presented testimony from Cervantes and Plascencia that Petitioner was at La
Langosta on January 30, 1985. Cervantes testified that he saw Petitioner leave with Barba to meet
Caro-Quintero at La Langosta. RT 7:30-31. Plascencia testified that he saw Petitioner sitting with the
other bodyguards at a table inside La Langosta that was near Cartel leaders Caro-Quintero, Barba and
Fonseca. Plascencia also testified that Petitioner and his brothers were armed at the time. RT 19:72.

On the same date, two male tourists, Walker, a United States citizen, and Radelat, a lawful permanent
resident of the United States, entered La Langosta. RT 6:47, 86; 10:160-62; 19:85, 89-90. Reynoso
testified that Petitioner stated that when the two walked into the restaurant, the traffickers were very
nervous because of the events at the end of 1984 in Chihuahua. Reynoso further testified that
Petitioner mentioned that the traffickers thought that the two men were possible DEA agents. RT
10:160.

Consequentially, the Cartel members who were present, including Petitioner, grabbed the two men and
began beating them. RT 19:84-85. About 10 to 15 persons then lifted the two men off the ground and
carried them into a storage room in the rear of the restaurant, while continuing to strike them with their
fists and guns. RT 19:86-87. Once inside the storage room, the two men were tortured until one stated
that they were “police.” Both were then killed. RT 10:160.

Cervantes testified that later that night Barba returned to La Quinta with Petitioner’s nephew, Antonio
Vasquez Ochoa (“Ochoa”). Both Barba and Ochoa had spots of blood on their clothing, boots and
firearms. Cervantes testified that Barba told him, “that some gringos had been spying on them at the
                                                                                              Page 5 of 23
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

             LA CV16-09685 JAK
 Case No.                                                                     Date    March 25, 2019
             LA CR87-00422 JAK (12)
 Title       Javier Vasquez-Velasco v. United States of America
             United States of America v. Javier Vasquez-Velasco


restaurant where all the people were and that “one had died and the other one of the gringos was still
alive.” RT 7:34. Cervantes testified Ochoa said that “some damn gringos … they had caught them
spying, and that they had beaten the shit out of them.” RT 7:35.

Cervantes later testified that, on the following day, Petitioner telephoned Barba and informed him that
the two victims at the restaurant had been killed with ice picks. RT 7:37-38. In June 1985, the bodies of
Walker and Radelat were found in a remote section of La Primavera, outside of Guadalajara. RT 6:60-
71, 96-103.

               3.      Jury Verdict and Ninth Circuit Decision

As noted, on August 6, 1990, Petitioner was convicted of two counts of committing a violent crime in aid
of a racketeering enterprise, in violation of 18 U.S.C. § 1959. CR 3146. On May 28, 1991, Petitioner
appealed. United States v. Vasquez-Velasco, 15 F.3d 833 (9th Cir. 1994).

The issues raised on appeal included: (1) whether 18 U.S.C. § 1959 applies extraterritorially and, if so,
whether Petitioner’s conviction was supported by sufficient evidence; (2) whether Petitioner was
improperly joined with his co-defendants whose crimes related to the murder of Camarena; (3) whether
the district court abused its discretion when it denied Petitioner’s motion to sever his trial to avoid undue
prejudice; and (4) whether the district court erred in failing to use a special verdict form so that it could
be determined, for sentencing purposes, whether the jury convicted Petitioner of conspiracy or
participation.

The Ninth Circuit affirmed. It held that extraterritorial application of 18 U.S.C. § 1959 was appropriate
because the murders of Walker and Radelat, like the murder of Camarena, were designed to advance
the interests of the Cartel and its drug trafficking activities. This objective was to intimidate the DEA so
that it would not continue its enforcement actions, which were adverse to the interests of the Cartel.
Vasquez-Velasco, 15 F.3d at 841. The Ninth Circuit also concluded that there was sufficient evidence
“to indicate that the murders of Walker and Radelat were in fact performed with the intention of
adversely affecting DEA activities and thus of promoting the cartel’s drug trafficking activities.” Id. The
opinion also states that, given the facts the government was required to prove at trial, appellate review
had to consider both the direct testimony as to Petitioner’s participation in the murders and the broader
circumstantial evidence of the events that occurred around the time of the murders. Id. at 842.

As to Petitioner’s participation, the opinion states that Petitioner assisted in carrying Walker and
Radelat to a storage room in the back of the La Langosta restaurant and aided in beating the two men.
Id. at 838. Relying on Reynoso’s direct testimony, the opinion states that the two men were tortured
until one of them admitted that they were police officers. Id. at 843. The trial evidence showed that the
two men were later killed in a field outside of Guadalajara, Mexico. Id. The opinion then states that
Petitioner informed Barba the following day that both of the victims were dead. Id.

On appeal, Petitioner argued that there was insufficient evidence to support the government’s
retaliation theory. He referred to the absence of testimony that Walker and Radelat were murdered
because they were mistaken for DEA agents. Id. The Ninth Circuit rejected this argument by focusing
                                                                                                 Page 6 of 23
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

              LA CV16-09685 JAK
 Case No.                                                                    Date   March 25, 2019
              LA CR87-00422 JAK (12)
 Title        Javier Vasquez-Velasco v. United States of America
              United States of America v. Javier Vasquez-Velasco


on the circumstantial evidence presented at trial:

         At the time the murders took place the cartel was suffering from serious economic
         setbacks. Cartel members had identified the DEA as responsible for their losses and had
         already planned to “pick up” agent Camarena. They were aware that they were being
         followed by DEA agents and had actively threatened some who came too close. In this
         context, it is wholly reasonable to believe that when fifteen cartel members beat and
         killed two American tourists who were caught “spying” on them, they did so in the belief
         that the tourists were DEA agents. The fact that Camarena was captured, tortured and
         murdered one week later only strengthens the government's case by suggesting a
         pattern of retaliatory activity by the cartel.

Id. at 843.

With respect to Petitioner’s challenge based on the single trial, the Ninth Circuit affirmed the district
court’s denial of Petitioner’s severance motions. The opinion states that the district court “carefully
instructed the jury” as to evidence that could not be used against Petitioner and instructed the jury “not
[to] be swayed by their emotions. Id. at 846. The opinion added that the murders for which Petitioner
was charged and those for which Petitioner’s co-defendants were charged “were separate incidents
that occurred approximately a week apart,” and therefore “were discrete acts that a jury could
compartmentalize reasonably easily.” Id. For these reasons, the Ninth Circuit rejected Petitioner’s
argument that the jury would have been prejudiced against Petitioner by inferring that he was guilty of
the two murders with which he was charged due to the murder of Camarena by others. Id.

         B.     Procedural History

Following the Ninth Circuit’s decision, Petitioner filed several appeals and motions for reconsideration.
Each of these motions related to a declaration Cervantes signed on July 1, 1997, in which he recanted
his trial testimony. In that declaration, Cervantes stated that he presented false testimony at trial and
that he was directed to do so by the case agent and one of the prosecutors. See CV-08257-JAK, Dkt.
1, Pg. 8. His declaration also stated the government promised to pay him $200,000 upon the
completion of the related trials. Id.

On November 10, 1997, Petitioner filed his first motion to vacate, set aside, or correct his sentence
pursuant to 28 U.S.C. § 2255. CR 2184; CV-08257-JAK, Dkt. 1. There, Petitioner argued that
Cervantes’ recantation of his trial testimony was newly-discovered evidence that warranted relief under
§ 2255. Id. District Judge Rafeedie addressed the same issue in the context of a parallel claim by
Petitioner’s co-defendant Zuno-Arce. See United States v. Zuno-Arce, 25 F.Supp.2d 1087 (C.D. Cal.
1998). In Zuno-Arce, after an extensive evidentiary hearing, the district court concluded that Cervantes
recanted his testimony solely for personal gain, and not because his testimony was in fact false. Id.
Applying the Zuno-Arce findings to Petitioner, the district court denied Petitioner’s motion on February
23, 1999, finding Petitioner failed to introduce any new evidence that would warrant findings different
that those in Zuno-Arce. CR 2365.

                                                                                               Page 7 of 23
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

              LA CV16-09685 JAK
 Case No.                                                                     Date    March 25, 2019
              LA CR87-00422 JAK (12)
 Title        Javier Vasquez-Velasco v. United States of America
              United States of America v. Javier Vasquez-Velasco


On April 8, 1999, Petitioner filed a notice of appeal and a petition for certificate of appealability of the
denial of his § 2255 motion. CR 2369. On April 19, 2000, the district court denied Petitioner’s motion for
a certificate of appealability because Petitioner could not demonstrate that the government withheld
exculpatory evidence or knowingly introduced false testimony at trial. See CV-08257-JAK, Dkt. 26-5.
On May 9, 2001, the Ninth Circuit denied Petitioner’s request for a certificate of appealability as to that
order. Id., Dkt. 26-6. On August 23, 2001, the Ninth Circuit also denied Petitioner’s application for
authorization to file a second of successive § 2255 motion. Id., Dkt. 26-7.

On April 9, 2014, Petitioner filed a motion for fraud upon the court pursuant to Hazel-Atlas Glass Co. v.
Hartford-Empire Co., 322 U.S. 238 (1944). CR 2475; CV-08257, Dkt. 17. There, Petitioner argued that
Cervantes was “the only person to place the Petitioner in this ‘crime’” and Cervantes has recanted his
testimony from trial after the fact. Id. Petitioner maintained that the “fraud on this matter” was obvious
because Cervantes was a key witness who retracted nearly every statement he made at trial and the
jury did not have this information to determine Cervantes’ credibility. Id. On November 24, 2014, the
district court denied this motion, finding that it raised the same claims presented in Petitioner’s original
§ 2255 motion. Therefore, it constituted a second, successive § 2255 motion that Petitioner had not
been authorized to file. CV-08257, Dkt. 34.

On November 7, 2016, Petitioner filed a second or successive motion to vacate, set aside or correct his
sentence pursuant to 18 U.S.C. § 2255. See CV-09685-JAK, Dkt. 1. On November 25, 2016, Petitioner
sought permission from the Ninth Circuit to file this motion. CR 4302-1. As mentioned, this petition is
based on the improper trial testimony of Malone.

On February 16, 2018, the Ninth Circuit granted Petitioner’s request and ordered Petitioner’s motion be
deemed filed in the district court on November 7, 2016. CR 4302. On April 16, 2018, Petitioner filed a
supplemental motion to vacate, set aside or correct his sentence pursuant to § 2255. CR 4349. The
government filed an opposition to Petitioner’s motion and Petitioner replied. CR 4353; 4359.

         C.    July 2014 Report of the Office of the Inspector General

Monique Perez Roth, an attorney with the United States Department of Justice, sent a letter to
Petitioner that is dated November 26, 2014. CR 3612-1, Exhibit A. It states that the credibility of
Malone had been called into question by a July 2014 report issued by the Office of Inspector General
(“OIG”) for the Department of Justice (“DOJ”) called An Assessment of the 1996 Department of Justice
Task Force Review of the FBI Laboratory (2014 OIG Report). The referenced Task Force was formed
to manage “the identification, review, and follow-up of cases involving the use of unreliable analysis and
overstated testimony by FBI Lab examiners in criminal cases. 2014 OIG Report at 1, 4. The Task Force
was also to determine whether any irregularities in the FBI Lab “gave rise to any constitutionally
required disclosures in specific prosecuted cases,” and to inform the government so that such
disclosures could be made. Id. at 4.

As part of the review conducted by the Task Force, the FBI hired scientists to assess the work
performed by certain FBI examiners in 312 selected cases. See id. at 22. They included 162 cases in
which hair and fiber analyses were performed by Malone. Id. The independent review identified
                                                                                                 Page 8 of 23
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

               LA CV16-09685 JAK
 Case No.                                                                     Date    March 25, 2019
               LA CR87-00422 JAK (12)
 Title         Javier Vasquez-Velasco v. United States of America
               United States of America v. Javier Vasquez-Velasco


“egregious errors” in Malone’s analyses. Id. at 30. They included the following:

         (1) Malone repeatedly testified that (a) by using microscopic analysis he could match an
         unknown hair to a known hair, and (b) the probability of the unknown hair belonging to
         somebody other than the known hair’s contributor was one in 5,000. These claims were found to
         lack a scientific basis. Id. at 48, 53.

         (2) Malone’s notes regarding his examinations were often inadequate or unreadable,
         making it impossible to verify his results. Id. at 50. The notes that were legible generally were
         inadequate to support his testimony. Id. at 49. The reviewers found that “Malone’s testimony
         was consistently overstated,” and was “misleading and inaccurate.” Id.

         (3) Malone repeatedly testified that he had personally done tests and examinations, but no
         exhibits were presented that reflected or constituted such tests. Id. at 51.

         (4) Malone repeatedly testified that “at least 15 characteristics are needed for a hair
         comparison.” Id. at 51-52. This claim lacked scientific support. Id.

         (5) As to fiber analysis, the reviewers wrote that “they did not believe Malone understood the
         appropriate use and limitations of an instrument known as a microspectrophotometer, and
         therefore, that he often reached scientifically inaccurate conclusions in his reports and
         testimony.” Id. at 49. Thus, Malone sometimes testified -- including in the instant case -- that he
         could use the microspectrophotometer to identify a specific dye that was used to color a fiber.
         Id. at 50. However, the device only allows the determination of the fiber’s color, not the specific
         dye used. Id.

Based on these findings, the 2014 OIG Report concluded that Malone had “repeatedly created
scientifically unsupportable lab reports and provided false, misleading, or inaccurate testimony at
criminal trials.” Id. at 7, 45. The Report also found that it was reasonable to conclude that the DOJ
should have known about these problems, and that they should have been addressed at an earlier
date. As the 2014 OIG Report explained:

         We believe the [DOJ] should have directed the Task Force . . . to review all cases
         Malone handled at any point during his tenure in the FBI Lab beginning in 1975, whether
         as a primary, secondary, or confirming examiner, where the evidence was deemed
         material to the defendant’s conviction. A discussion about potential scope expansion
         should have occurred no later than fall 1999, since the FBI and the Department learned
         in May and July 1999, respectively, after the glaring findings by the independent
         scientists [hired by the FBI], that Malone’s forensic analysis and testimony were
         unreliable.

Id. at 72.


                                                                                                   Page 9 of 23
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

                LA CV16-09685 JAK
 Case No.                                                                      Date   March 25, 2019
                LA CR87-00422 JAK (12)
 Title          Javier Vasquez-Velasco v. United States of America
                United States of America v. Javier Vasquez-Velasco


         D.      Matta-Ballesteros v. United States and Verdugo-Urquidez v. United States Orders

In support of his petition, Petitioner relies primarily on this Court’s decisions in Rene Martin Verdugo-
Urquidez v. United States, No. 2:15-cv-09274-JAK (C.D. Cal. May 22, 2017) and Juan Matta-
Ballesteros v. United States, No. 2:16-cv-02596-JAK (C.D. Cal. May 22, 2017). Petitioner, Rene Martin
Verdugo-Urquidez (“Verdugo”) and Juan Ramon Matta-Ballesteros’s (“Matta”) were convicted for
crimes related to their involvement in the Cartel. See United States v. Caro-Quintero, et al, 2:87-cr-
0422-JAK. Petitioner and Matta were co-defendants at trial. Verdugo was convicted in a trial that
concluded two years earlier. All three received a letter from the DOJ regarding Malone’s false forensic
testimony.

In an October 2014 letter, DOJ Special Counsel Norman Wong advised counsel for Verdugo that the
DOJ had recently reviewed Malone’s testimony in Verdugo’s trial, and, based on that review, the DOJ
repudiated the hair testimony that placed Verdugo and Camarena at the crime scene (the “Wong
Letter”). See CV-09596-JAK, Dkt. 2, Pg. 40. The Wong Letter explained that the DOJ found two types
of errors in Malone’s work that was related to Verdugo’s case:

         1. “[Malone] stated or implied that the evidentiary hair could be associated with a specific
         individual to the exclusion of all others. This type of testimony exceeds the limits of
         science.”

         2. “[Malone] assigned to the positive association a statistical weight or probability or
         provided a likelihood that the questioned hair originated from a particular source, or an
         opinion as to the likelihood or rareness of the positive association that could lead the jury
         to believe that valid statistical weight can be assigned to microscopic hair association.
         This type of testimony exceeds the limits of science.”

Id. at 40-41.

The letter then stated that could Verdugo seek post-conviction relief under 28 U.S.C. § 2255, and that
the United States waived all procedural-default defenses to permit the resolution of legal claims arising
from the erroneous presentation of microscopic hair examination laboratory reports or testimony. Id.

In the United States v. Caro-Quintero line of cases, the DOJ has only reviewed Malone’s testimony in
the Verdugo matter. Nonetheless, in Matta’s motion under § 2255, he argued that, because the DOJ
acknowledged that Malone’s testimony in Verdugo’s trial was inaccurate or misleading, “the DOJ has,
effectively, repudiated Malone’s testimony” in Matta’s trial. Here, Petitioner presents the same
argument. Thus, he contends that the DOJ’s findings and positions with respect to Verdugo’s case
should apply to Petitioner’s case. See CV-09685-JAK, Dkt. 1, Pg. 14.

Based on the 2014 OIG Report and the Wong Letter, Matta and Verdugo filed successive motions to
vacate, set aside, or correct sentence under 28 U.S.C. § 2255. In both cases, Matta and Verdugo
challenged their convictions related to the kidnapping and murder of Camarena. Malone’s forensic
testimony was utilized to place Matta and Verdugo at the crime scene Lope de Vega, at the time
                                                                                                Page 10 of 23
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

                 LA CV16-09685 JAK
    Case No.                                                                        Date    March 25, 2019
                 LA CR87-00422 JAK (12)
    Title        Javier Vasquez-Velasco v. United States of America
                 United States of America v. Javier Vasquez-Velasco


Camarena was kidnapped and tortured. The government opposed both petitions, arguing that Malone’s
testimony was not material to the outcome of the trial.

On May 22, 2017, this Court granted both motions for new trials as to each conviction because each
was materially affected by Malone’s false testimony. The Court found that Malone’s testimony was
material to the convictions of Matta and Verdugo because there was a “reasonable likelihood that the
false testimony could have affected the judgment of the jury.” This determination was also supported by
the showing that Malone’s false testimony placed Matta and Verdugo at Lope de Vega at the time of
the events that led to the torture and murder of Camarena.

Petitioner argues that the “prejudicial taint caused by Malone’s misconduct to defendants Matta and
Verdugo applies equally” to Petitioner. See Suppl. Motion, Pg. 1. Therefore, Petitioner maintains the
outcome should be the same and his convictions should be vacated, and a new trial ordered. For the
reasons stated below, Malone’s testimony was not material to Petitioner’s convictions. Petitioner was
not charged or convicted of the crimes related to the kidnapping and murder of Camarena. Rather,
Petitioner’s convictions relate solely to the murders of Walker and Radelat. Unlike in Matta and
Verdugo, Malone’s forensic testimony was not used to place Petitioner at the crime scene. Nor did
Malone mention the name of Petitioner or the crimes for which he was charged and convicted. No
forensic evidence was gathered or analyzed with respect to the murders of Walker and Radelat, which
occurred at a different location from where Camarena was murdered.

III.        Analysis

            A.    Legal Standards

To prevail on a motion to vacate a conviction due to the presentation of false evidence by the
government, a petitioner is required to show all of the following: (1) the testimony was actually false; (2)
the prosecution knew or should have known that it was actually false when it was presented at trial; and
(3) the false testimony or evidence was material to the conviction. Napue v. Illinois, 360 U.S. 264, 269
(1959); see also Hayes v. Brown, 399 F.3d 972, 984 (9th Cir. 2005).2

In a Napue analysis, evidence is deemed material if there is “any reasonable likelihood that the false
testimony could have affected the judgment of the jury.” United States v. Agurs, 427 U.S. 97, 103
(1976); United States v. Bagley, 473 U.S. 667, 679-80 (1985). “[I]f it is established that the government
knowingly permitted the introduction of false testimony reversal is virtually automatic.” Hayes, 399 F.3d
at 978. Napue does not, however, create a “per se rule of reversal” when false testimony is knowingly
introduced. Id. at 984. Instead, it is necessary to determine whether that testimony was material to the
determination by a jury. The question is not “whether the defendant would more likely than not have
received a different verdict” if the false testimony had not been presented, but whether the defendant
“received a fair trial, understood as a trial resulting in a verdict worthy of confidence.” Jones v. Ryan,

2
 The government concedes that the testimony at issue was false, and that this should have been known to the
government at the time of the trial. Therefore, the only disputed issue is whether the evidence as to forensic hair
analysis was material to Petitioner’s conviction.
                                                                                                       Page 11 of 23
                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

                 LA CV16-09685 JAK
    Case No.                                                                      Date    March 25, 2019
                 LA CR87-00422 JAK (12)
    Title        Javier Vasquez-Velasco v. United States of America
                 United States of America v. Javier Vasquez-Velasco


691 F.3d 1093, 1102 (9th Cir. 2012). Because the determination of this question depends upon the
effect of the disputed evidence on the jury, materiality is to “be evaluated in the total context of the
events at trial.” United States v. Frady, 456 U.S. 152, 169 (1982).

            B.     Application

                   1.      Petitioner’s Convictions

As noted, Petitioner was convicted on two counts: Count One, being a principal in and aiding and
abetting the murder of John Walker in support of an enterprise engaged in racketeering, in violation of
18 U.S.C. § 1959; and Count Two, being a principal in and aiding and abetting the murder of Alberto
Radelat in support of an enterprise engaged in racketeering, in violation of 18 U.S.C. § 1959. Petitioner
was not tried or convicted on any other counts in the Sixth Superseding Indictment, which include those
concerning the kidnapping and murder of Camarena.

With respect to both counts, the jury was instructed that “the following essential elements must be
established beyond a reasonable doubt”:

            (1) the existence of an enterprise engaged in racketeering activity; (2) the activities of
            the enterprise affected interstate or foreign commerce;3 (3) the defendant acted with the
            purpose to gain entrance to or maintain or increase position in the enterprise; and (4)
            that there is unanimous agreement among the jurors that defendant engaged in at least
            one of the following types of conduct:

                   (a) participated in the commission of the violent acts as charged;
                   (b) aided and abetted in the commission of the violent acts as charged; or
                   (c) conspired in the commission of the violent acts as charged.

CR 2706.

                   2.      Unchallenged Evidence Supporting Conviction

At trial, the government introduced three principal categories of evidence in seeking to show that
Petitioner was linked to the Cartel and that he participated in the murders of Walker and Raledat. First,
Petitioner worked as an armed bodyguard for leaders of the Cartel and participated in its trafficking
activities. Second, Petitioner was present at the La Langosta restaurant and took part in the beating of
Walker and Radelat on the night of the murders. Third, the murders of Walker and Radelat were part of
the retaliation by the Cartel against DEA enforcement actions between 1983 to 1985 and were
designed to discourage future ones. Malone’s testimony was not applied to Petitioner as part of the
evidence presented in any of these categories.

3
 The existence of the Cartel and its effect on interstate commerce are undisputed. Therefore, this Order will only
address whether Petitioner acted with the purpose to maintain his position as a bodyguard in the cartel and
whether Petitioner participated in the murders of Walker and Radelat at La Langosta.
                                                                                                     Page 12 of 23
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

             LA CV16-09685 JAK
 Case No.                                                                    Date    March 25, 2019
             LA CR87-00422 JAK (12)
 Title       Javier Vasquez-Velasco v. United States of America
             United States of America v. Javier Vasquez-Velasco



                       a. Lack of Relevance of Malone’s Forensic Evidence as to Petitioner

Petitioner asserts that Malone’s false testimony served as “Papal” blessing to the government’s
retaliation theory. He also contends that it bolstered the credibility of Cervantes, whose testimony was
introduced as direct and indirect evidence in support of the first two categories of evidence discussed
above. In this regard, Petitioner contends that Cervantes was a critical witness as to the claims brought
against Petitioner. Petitioner claims that ,without Malone’s testimony, there would not have been
adequate corroboration of the testimony of Cervantes, particularly as to the retaliation theory. See
Suppl. Motion, Pg. 5.

At trial, Malone’s testimony was offered primarily as to the actions of those defendants charged with
respect to the conduct that led to the death of Camarena. Petitioner was not among those so charged.
Malone testified extensively about the microscopic hair examination the FBI used to determine whether
a hair whose origin was unknown was forcibly removed, cut off or shed naturally. See RT 16:114. After
explaining his findings with respect to the hairs collected at Lope de Vega, he testified that he identified
hairs in the guest house there that matched the hair of Camarena. RT 16:125. Malone also testified that
he found other hairs in the guest house that matched the hair of Matta, Espino and Verdugo. RT
16:205-208. Malone presented a diagram of the guest house, which included names of all three men
placed in the area of the guest house near the location where Camarena’s hair was found. See 6/19/90
RT at 135, 149, 201, 215.

At trial, Malone’s conclusion “was that Camarena was at the Lope de Vega house and particularly in the
guest house… and Camarena had hair forcibly removed from him in the guest house.” RT 28:123-127.
The government devoted a substantial amount of time in its closing argument addressing Malone’s
qualifications. In its rebuttal closing argument, the government highlighted the value of Malone’s
testimony and his credibility, “Mr. Malone has been around the block… he knows what he’s doing –
he’s an expert in this area. I submit to you, you should believe him.” RT 30:164.

The government also used Malone’s testimony to corroborate Cervantes’ testimony about the meetings
where the Cartel conspired to abduct Camarena. In its rebuttal closing argument, the government
stated that, “after January, Camarena was abducted and tortured in the guest house, and Matta was
there… this corroborates Cervantes when he tells you these meetings occurred.” RT 30A-58 (emphasis
added). Relying on this statement, Petitioner argues that the government “drew on the bank account of
Malone’s credibility to bolster Cervantes’ credibility.” See Suppl. Motion, Pg. 20. The government
contends that this statement addressed Matta’s conspiratorial intent, not Petitioner’s participation in the
activities of the Cartel. See Gov’t Opp’n., Pg. 20, fn. 13.

                       b. Unchallenged Evidence Supporting Convictions

Extensive evidence was presented at trial about Petitioner’s involvement in the narcotics trafficking
activities of the Cartel. This included Petitioner’s own statements in a three-hour recorded conversation
with Reynoso, which occurred after Petitioner was advised of his Miranda rights.
In July and August of 1989, Petitioner agreed to be interviewed by Reynoso and provided information
                                                                                               Page 13 of 23
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

             LA CV16-09685 JAK
 Case No.                                                                   Date    March 25, 2019
             LA CR87-00422 JAK (12)
 Title       Javier Vasquez-Velasco v. United States of America
             United States of America v. Javier Vasquez-Velasco


about the La Langosta murders. RT 10:113. Reynoso testified that Petitioner admitted he went to the
marijuana plantations in Zacatecas with his brothers and helped load tanker trucks with marijuana. RT
10:164. Petitioner also admitted he had met Fonseca several times at social events and that he had
been to Barba’s residence several times. RT 10:154. He also admitted he had met Caro-Quintero. RT
10:159. This direct evidence is sufficient to establish Petitioner’s association with the Cartel and his
participation in its drug trafficking activities.

To address where Petitioner fit “in the big picture,” in its closing argument, the government stated that,
“it’s important that [Petitioner was] a bodyguard in this cartel, this enterprise, because it shows his
association with other people that are involved in criminal activity.” RT 30A:7. The government further
argued that the “enterprise had many leaders, it had many bodyguards, and none of this could have
happened, none of this was possible without the assistance and protection of law enforcement officials
in the Republic of Mexico.” RT 28:59-60. Petitioner’s statements that he was given law enforcement
credentials by Espino, supports the claim that Petitioner worked as a bodyguard for the Cartel. RT
10:156. Similarly, the testimony of Plascencia that he and Petitioner worked for Espino and that he saw
Petitioner at the December 1984 meeting at Fonseca’s house, also linked Petitioner to the Cartel. RT
6:122; 19:45. Finally, Petitioner told Reynoso that he went into hiding after the arrest of Fonseca. RT
10:126. This is circumstantial evidence of Petitioner’s ties to the Cartel and admission of responsibility
for the charged offenses.

In the cross-examination of Reynoso, Petitioner’s counsel implicitly asserted that Petitioner’s
statements to Reynoso were not admissions of guilt, but the sharing of information Petitioner obtained
from his brothers. RT 10:183. At trial, Petitioner’s counsel asserted that the information Petitioner
conveyed to Reynoso was based on what others had told Petitioner about the events at La Langosta.
Thus, Petitioner’s counsel qualified Petitioner’s statements about the basis for his knowledge by
referring to what “they said” and that “it was said.” Id. In rebuttal testimony, Reynoso stated that
Petitioner “always fronted everyone, he wasn’t anywhere, he knew everything, he fronted his brothers
on everything.” RT 10:221. In its closing argument, the government stated that Petitioner’s statements
implied his participation in the murders because Petitioner “owns up to so much detail that only a man
who was present at those events would be able to see what he did” RT 30A:15.

Cervantes’ testimony also linked Petitioner to the Cartel. Cervantes testified that he saw Petitioner
working as an armed bodyguard for Barba in September 1984 at the baptism of Barba’s daughter. RT
6:180-182. He provided the same statement as to Petitioner’s presence at the October 1984 wedding of
Barba’s brother. RT 7:25-26. Evidence was presented that at both events, leaders of the Cartel
conspired to abduct Camarena. Petitioner’s attendance at these events supports the inference that he
had knowledge of the DEA enforcement activities and the plans of the Cartel to retaliate. This inference
is also supported by Petitioner’s own statement to Reynoso that when the two Americans walked into
La Langosta “the traffickers … were very nervous because of the event that had taken place at the end
of 1984 in Chihuahua” and that the traffickers mistook Walker and Radelat as possible DEA agents. RT
10:160.

Cervantes also testified about an incident when Barba directed Petitioner and his brother to drive to
Ocotlan, Mexico to transport 25 people from there to La Quinta. RT 7:46-47. This is evidence of
                                                                                             Page 14 of 23
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

              LA CV16-09685 JAK
 Case No.                                                                   Date    March 25, 2019
              LA CR87-00422 JAK (12)
 Title        Javier Vasquez-Velasco v. United States of America
              United States of America v. Javier Vasquez-Velasco


Petitioner’s involvement in drug trafficking activities of the Cartel. Finally, Cervantes testified about a
phone call from Petitioner at La Quinta, in which Petitioner told Cervantes to inform Barba that the
Bravo family had been killed. RT 7:51. During that call, Petitioner told Cervantes that the bodies were at
La Primavera and that they would have to be moved because that property was owned by co-defendant
Zuno-Arce. RT 7:52. Cervantes then testified that, after conveying this message to Barba, Barba called
Petitioner and told him that “they should take the bodies away from there.” RT 7:53. This supports the
inference that Petitioner took part in violent crimes on behalf, and at the direction of leaders of the
Cartel. This evidence also linked Petitioner to the Walker-Radelat murders because their bodies were
also found at La Primavera.

Petitioner claims that Cervantes’ testimony regarding the phone call was not credible. During
Petitioner’s closing argument, his counsel presented official Mexican phone records, which showed
that, until March 1988, there was no phone service where La Quinta was located. RT 29:44-45. In
response, the government presented testimony by Lawrence Harrison (“Harrison”). He testified that he
built a radio system for Fonseca that operated on Mexico government frequencies “designed to
eliminate the need for outside antennas on the cars or the houses, so as to elude detection.” RT 13:95.
The system had four signal repeaters around Guadalajara and at least 50 radios. Id. Harrison also
testified that he knew Espino and Barba, and that Barba became Fonseca’s partner. RT 13:117. This
evidence may have raised questions about the accuracy of the testimony by Cervantes about
overhearing a particular phone conversation. However, even accepting that premise, Harrison’s
testimony was not sufficient to undermine all of the testimony of Cervantes. As noted, this included his
percipient knowledge about the role of Petitioner with the Cartel. The testimony was based in part on
what Cervantes observed while working for Barba at La Quinta. Moreover, Harrison’s testimony
provides strong support of the other evidence that there was a form of “phone” service at La Quinta.

Evidence at trial also supported the conclusion that Petitioner participated in the murders of Walker and
Radelat at La Langosta. Petitioner told Reynoso that he was not present at La Langosta when Walker
and Radelat were attacked. RT 10:160. Nonetheless, the government urges that Petitioner “owns up to
so much detail that only a man who was present at those events would be able to see what he did” RT
30A:15. In his conversation with Reynoso, Petitioner stated that he heard from his brother and other
sources that “two Americans went into [La Langosta]” and they were tortured and beaten and
eventually taken out to a field a few miles outside of Guadalajara where they were killed RT 10:160-
161. Petitioner also stated that, when the two Americans walked into La Langosta, “the traffickers …
were very nervous because of the event that had taken place at the end of 1984 in Chihuahua” and that
the traffickers incorrectly thought that the two men were likely DEA agents. RT 10:160.

Reynoso testified about Petitioner’s statements regarding the La Langosta murders:

         Q: Did Defendant Vasquez indicate to you whether or not two Americans had been
         questioned or interrogated at the restaurant?
         A: Yes, he did say that. He said that they were questioned—Mr. Vasquez told me that
         the main question they asked was they wanted to know if they were police officers or
         policemen?
         Q: Did he indicate what the Americans responded?
                                                                                              Page 15 of 23
                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA


                                          CIVIL MINUTES – GENERAL

                  LA CV16-09685 JAK
    Case No.                                                                       Date    March 25, 2019
                  LA CR87-00422 JAK (12)
    Title         Javier Vasquez-Velasco v. United States of America
                  United States of America v. Javier Vasquez-Velasco


            A: Yes, He – In Spanish, obviously, he mimicked
            Q: What did he say?
            A: He said, I believe, that after the two individuals were tortured, one of them finally gave
            in and admitted to – Yes, Yes, I am a policeman
            Q: Did he indicate whether or not initially, however, the two Americans denied being
            policemen?
            A: Yes. He did say that at first, obviously, they didn’t say anything. And eventually, they
            were tortured.
            Q: Did Defendant Vasquez indicate to you why the two Americans first said no, they
            were not police officers and then later said they were?
            A: He inferred because of the torture. That’s what happened after all the torture took
            place; they finally gave in because they were afraid – They were told, you know, tell us
            and we won’t hurt you

RT 10:161-162.

Reynoso also testified that Petitioner stated that Ezequiel Godinez, who was known as “El Primo,”
actually killed Walker and Radelat. RT 10:163. Petitioner admitted that he knew Ezequiel Godinez very
well. RT 10:157. Reynoso’s testimony shows Petitioner had substantial knowledge about the events at
La Langosta.

Reynoso’s testimony about Petitioner’s statements was corroborated by the testimony of Cervantes
and Plascencia. In its opening statement, the government described Petitioner’s alleged participation in
the events at La Langosta:

            [L]adies and gentlemen, from an eye witness, that in January of 1985, Javier Vasquez
            departed from Barba's house with a number of other people, including Barba himself, for
            the La Langosta restaurant in Guadalajara. And you'll hear from an eye witness that at
            that restaurant Javier Vasquez beat and killed John Walker as they attempted to leave
            and as they were being dragged to the rear of the restaurant. For these crimes, Javier
            Vasquez has been charged with two counts of violent crimes in aid of racketeering, one
            in relation to the murder of John Walker and one in relation to the murder of Alberto
            Radelat.

RT 1:52-53.4

The primary witness regarding the events at La Langosta was Plascencia. He testified that he was
outside La Langosta when Walker and Radelat were taken captive. He testified that he was with six
other IPS agents, including his superior Luis Gonzales Ontiveros (“Ontiveros”), at La Langosta on

4
  In the government’s opening statement, it claimed that Petitioner killed Walker inside the restaurant. The
evidence does not support this contention. Rather, the evidence shows Walker was killed by Ezequiel Godinez in
the field where Walker’s body was found. Notwithstanding this disparity, it is not material to the matters at issue
here.
                                                                                                      Page 16 of 23
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

              LA CV16-09685 JAK
 Case No.                                                                  Date   March 25, 2019
              LA CR87-00422 JAK (12)
 Title        Javier Vasquez-Velasco v. United States of America
              United States of America v. Javier Vasquez-Velasco


January 30, 1985. RT 19:60. Plascencia was familiar with the layout of La Langosta because he had
been there “[f]our or five times” prior. RT 19:66. That night, he and his colleagues entered the
restaurant upon an invitation from Caro-Quintero, who was seated inside. RT 19:61. His group
departed at approximately 7:00 or 7:30 p.m. RT 19:79-80. Plascencia testified that, while inside, he
witnessed Petitioner at La Langosta seated with the other bodyguards. RT 19:75. Upon leaving La
Langosta, the group entered a van that they had parked near the front of the restaurant. RT 19:79-80.

Plascencia explained that he “saw two people were coming, of American background” and that from his
position in the van, he was able to see the two Americans enter the restaurant. Id. Cervantes testified
that he saw Petitioner leave with Barba to meet Caro-Quintero at La Langosta. RT 7:30-31. This
testimony is circumstantial evidence of Petitioner’s presence at La Langosta on the night of the
murders. It also corroborated Plascencia’s testimony, and rebutted Petitioner’s claim that he was not at
the restaurant at the time of the events that led to the murders.

Petitioner claims that Plascencia’s testimony about the events at La Langosta is not credible. Thus,
Petitioner argues that it was absurd to believe that Plascencia observed the events inside La Langosta
“through the keyhole of the front door.” CV-09596, Dkt. 2, Pg. 6. The government responds that this
misstates the record. (Opp. Pg. 30). A review of the relevant trial record supports the government’s
position. At trial, Plascencia was asked to describe the front doors of La Langosta restaurant. RT 19:61.
He replied, “there were some swinging doors, bar-style doors.” Id. Plascencia then described what
happened after Walker and Radelat entered the restaurant:

         Q: From your position inside the van, were you able to see these two men enter the
         restaurant?
         A: Yes.
         Q: Now what, if anything, happens after this?
         A: As we were about to pull away from the place where we were at, we almost
         instinctively turned toward the door at the La Langosta restaurant.
         Q: What do you see?
         A: We saw that one of the persons who was coming out, of the two that had gone into
         the restaurant, was like falling. He disappeared from the doorway.
                                                 …
         Q: After you see this, what happens next or what do you do next?
         A: Luis Gonzales [Ontiveros] made fun of that person, and made a comment saying that
         that jerk had fallen.
         Q: Thereafter, do you ever get out of the van again?
         A: Yes.
         Q: Do the rest of your colleagues get out of the van?
         A: Yes. Luis Gonzales [Ontiveros] told them to.
         Q: What happens next?
         A: We went to the door and Luis Gonzales [Ontiveros] opened it to see what could be
         seen inside.
         Q: When he pushed the door open, are you able to see inside the restaurant?
         A: Yes
                                                                                            Page 17 of 23
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

                 LA CV16-09685 JAK
    Case No.                                                                      Date    March 25, 2019
                 LA CR87-00422 JAK (12)
    Title        Javier Vasquez-Velasco v. United States of America
                 United States of America v. Javier Vasquez-Velasco


            Q: And when you looked inside the restaurant, was anything obstructing your view?
            A: No.
            Q: Now, tell us what you see inside the restaurant…?
            A: Well, we saw that these two persons who had just entered were being beaten.

RT 19:84-85.

Petitioner also sought to impeach Plascencia with respect to his testimony about Luis Gonzalez
Ontiveros (“Ontiveros”). Plascencia testified that Ontiveros was the leader of the group with whom
Plascencia traveled to La Langosta on January 30, 1985. RT 19:59. Plascencia testified that while the
two victims were beaten, Ontiveros stood in the doorway and was only an observer. RT 19:105-106. On
cross-examination, Petitioner’s counsel introduced two exhibits to impeach this testimony. Exhibit P
pertained to an out-of-court statement from Otiveros, in which he admitted to participating in the
murders at La Langosta, transporting the bodies, and being present during the time the bodies were
buried. RT 27:38. Ontiveros later recanted this statement. Id. The reliability of Plascencia was vital to
the government’s case because he was the only witness who provided direct evidence as to
Petitioner’s participation in the two murders. In his closing, Petitioner’s counsel emphasized that the
government’s case regarding the murders of Walker and Radelat depended “exclusively on Mr.
Plascencia’s testimony of what happened there.” RT 28:184-185.

At trial, Judge Rafeedie permitted the admission of Exhibit P pursuant to Fed. R. Evid. 804(b)(3),
stating that it was “relevant to the defense because it directly contradicts the statements of Plascencia-
Aguilar, the government’s only testifying witness to the Walker-Radelat murders.” RT 26:5-10, 14.
Judge Rafeedie also admitted Ontiveros recantation, finding “it should be placed before the jury to
mitigate plaintiff’s inability to cross-examine” Ontiveros. RT 27:40. In the closing argument, Petitioner’s
counsel stated that, given the contradictory statements by Ontiveros, Plascencia “as a witness, [is] not
credible in anyway whatsoever.” RT 29:7. Here, Petitioner argues that this impeachment of Plascencia
“drove a stake in the heart of the government’s case” making Cervantes’ testimony central to whether
his convictions should stand.

Petitioner contends that the government used Malone’s testimony to validate its theory that Walker,
Radelat and Camarena were murdered in retaliation for the enforcement actions of the DEA See Supp.
Motion, Pg. 14. Petitioner claims that the government’s retaliation theory hinged on establishing that
Camarena had been tortured at Lope de Vega and Malone provided such testimony. Id. However, trial
evidence apart from Malone’s testimony was sufficient to support the government’s retaliatory theory.5
Kuykendall testified extensively about the DEA’s enforcement actions during that time, as well as the
contemporaneous financial downturn of the Cartel. RT 1:152-156. Petitioner’s statements to Reynoso
showed that he was aware of the seizures of marijuana in Chihuahua in May 1984, and that the Cartel
leaders believed Walker and Radelat were DEA agents at the time of the La Langosta incident. RT

5
  The Ninth Circuit held there was sufficient evidence to support the retaliation theory, because “it is wholly
reasonable to believe that when fifteen cartel members beat and killed two American tourists who were caught
‘spying’ on them, they did so in the belief that the tourists were DEA agents.” United States v. Vasquez-Velasco,
15 F.3d 833, 843 (9th Cir. 1994).
                                                                                                     Page 18 of 23
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

             LA CV16-09685 JAK
 Case No.                                                                    Date    March 25, 2019
             LA CR87-00422 JAK (12)
 Title       Javier Vasquez-Velasco v. United States of America
             United States of America v. Javier Vasquez-Velasco


10:160. This is circumstantial evidence that Walker and Radelat were beaten and murdered because
they were mistaken for DEA agents.

Cervantes and Plascencia also testified that Petitioner worked as an armed bodyguard at three
meetings where Cartel members discussed Camarena’s abduction. RT 6:180; 7:25-26; 19:47-50. This
evidence is significant. It ties Petitioner to the September, October and December 1984 meetings,
where Cartel leaders discussed the effect of the actions of the DEA as well as abducting Camarena. RT
6:120-135; 6:175-86; 7:23-28. Cervantes’ testimony about the statements of Barba and Ochoa, in
which they described the events at La Langosta, implies that Walker and Radelat were killed because
they were “gringos” who “had been spying on them at the restaurant.” RT 7:34-35.

The government also presented testimony by Petitioner’s wife, Estella Fuentes (“Fuentes”). It was
circumstantial evidence adverse to Petitioner. At the time of the trial, Fuentes and Petitioner were
married, but had been separated for ten years. RT 6:113. Fuentes testified that she traveled with their
children to visit Petitioner in Mexico on December 21, 1984, and returned January 2, 1985, because
their children had to return to school. RT 6:116; RT 15:37. In an attempt to restore their marital
relationship, Petitioner lived with Fuentes in Houston from April to December 1985. RT 15:12. From the
end of 1985 through 1989, Fuentes had little contact with, and did not see, Petitioner. RT 15:32.

The parties stipulated that, by November 1989, there were irreconcilable differences between Petitioner
and Fuentes as to their marital relationship. RT 15:18. Fuentes testified that, in November 1989, she
received a letter from Petitioner, but she did not maintain a copy of it. RT 15:32. She then testified
about the contents of the letter. She stated that it said that the DEA had been monitoring Petitioner and
his family for several years and had been investigating whether any of them was involved in the murder
of Camarena. RT 15:33. Fuentes said that, in the letter, Petitioner wrote about the dates they were in
Mexico -- January 23 to February 7, 1985. RT 15:36. The government claims this letter was an attempt
by Petitioner to create an alibi for his whereabouts on January 30, 1985, the date of the La Langosta
murders. See Gov’t Opp’n, Pg. 32.

                                      *                       *              *

Collectively, this evidence was sufficient to support a finding that Portioner participated in the Walker-
Radelat murders.

               3.      Whether Malone’s Forensic Testimony was Material to Petitioner’s Conviction for
                       Committing a Violent Crime in Aid of a Racketeering Enterprise

The government argues that, independent of the testimony of Malone, there was sufficient evidence at
trial to support a finding that Petitioner was guilty of committing violent crimes in aid of a racketeering
enterprise, in violation of 18 U.S.C. § 1959. The government was required to present evidence
sufficient to show beyond a reasonable doubt that: the Cartel existed; it was a racketeering enterprise
engaged in drug trafficking; Petitioner participated in the murders of Walker and Radelat; and Petitioner
acted for the purpose of promoting his position in the Cartel. United States v. Vasquez-Velasco, 15
F.3d at 833.
                                                                                               Page 19 of 23
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

              LA CV16-09685 JAK
 Case No.                                                                     Date    March 25, 2019
              LA CR87-00422 JAK (12)
 Title        Javier Vasquez-Velasco v. United States of America
              United States of America v. Javier Vasquez-Velasco



The government argues that when viewed in the context of all of the trial evidence, Malone’s forensic
testimony was not material to, or necessary for, Petitioner’s convictions. This evidence includes the
direct testimony of Cervantes and Plascencia, Petitioner’s inculpatory statements to Reynoso, Fuentes’
testimony about Petitioner’s letter and the circumstantial evidence about the DEA’s enforcement
activities.

The Ninth Circuit determined that the evidence summarized above was sufficient to support the jury’s
conclusion that Petitioner participated in the murders of Walker and Radelat in aid of a racketeering
enterprise. As stated in its opinion, “[i]n light of the extensive evidence as to the cartel's knowledge and
behavior during the time of the murders, the only logical explanation for the cartel's murders of Walker
and Radelat is” that they were in retaliation for the DEA’s activities. Vasquez-Velasco, 15 F.3d at 843.
It is also significant that the opinion does not refer to Malone’s testimony in this analysis.

The sufficiency of the evidence standard that was applied during the direct appeal of Petitioner’s
convictions is different than the materiality standard that applies here. Even when there is sufficient
unchallenged evidence to support a conviction, a motion under section 2255 may be granted. The Ninth
Circuit has emphasized that the analysis under Napue requires that the unchallenged evidence be so
“overwhelming” that a petitioner “cannot demonstrate that the alleged errors had a substantial and
injurious effect or influence in determining the jury's verdict.” Jackson, 513 F.3d at 1079 (internal
quotation marks omitted). “The question is not whether the defendant would more likely than not have
received a different verdict with the evidence, but whether in its absence he received a fair trial,
understood as a trial resulting in a verdict worthy of confidence.” Hall v. Director of Corrections, 343
F.3d 976, 983-84 (9th Cir. 2003).

The Ninth Circuit has also explained that Napue does not require relief when the evidence presented at
trial is “sufficiently powerful and abundant” such that false testimony “could not have had any effect on
the jury’s determination.” Phillips v. Ornoski, 673 F.3d 1168, 1191 (9th Cir. 2012). In Phillips, the issue
was whether the disclosure of benefits provided to a witness in exchange for her testimony was
material to the petitioner’s murder conviction. There, the prosecution withheld the fact that the witness
had been granted immunity. The Ninth Circuit held it was “unimaginable” that the jury would have found
petitioner not guilty with or without the false testimony, and therefore, the Napue violations were not
material to the jury’s finding that petitioner was guilty of murder. Phillips, 673 F.3d at 1191. The
evidence presented at trial included: (i) eye witness testimony identifying petitioner as the perpetrator;
(ii) a tape recording in which petitioner told a friend that “a .45 sure did put a big hole right through [the
victim]…”; and (iii) petitioner’s flight to another state and efforts to evade detection. Id. In light of this
extensive evidence, the Ninth Circuit concluded that, even if the credibility of the witness had been
undermined, a reasonable juror still would have found petitioner guilty based on the foregoing evidence.
Id.

Malone’s testimony is not sufficient to warrant Napue relief. As in Phillips, it is not reasonable to
conclude that the jury would have found Petitioner not guilty of participating in the murders of Walker
and Radelat for the purpose of promoting his position in the Cartel. To show Petitioner participated in
the murders, the government presented the eye-witness testimony of Plascencia, which placed
                                                                                                Page 20 of 23
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

              LA CV16-09685 JAK
 Case No.                                                                     Date    March 25, 2019
              LA CR87-00422 JAK (12)
 Title        Javier Vasquez-Velasco v. United States of America
              United States of America v. Javier Vasquez-Velasco


Petitioner at La Langosta. Cervantes testified that he saw Petitioner leave for La Langosta with Barba
the night of the murders. He then testified that Petitioner came to La Quinta the next day and told Barba
that the two Americans were killed. This corroborated Plascencia’s testimony. There is additional
evidence that supports this determination: (i) Petitioner’s detailed statements to Reynoso about the
events at La Langosta; (ii) Petitioner went into hiding after Fonseca’s arrest; and (iii) Petitioner’s letter
to his then wife. Therefore, even if Malone’s testimony undermined Cervantes’ testimony, it would not
have had an effect on the jury’s determination as to Petitioner’s participation in the Walker-Radelat
murders.

There was also compelling evidence that Petitioner acted for the purpose of promoting his position in
the Cartel. As noted, the purpose of the conduct was to retaliate against the DEA for the substantial
financial harm to the Cartel caused by DEA enforcement activities in Mexico. At trial, the government
presented extensive testimony from DEA officials regarding the financial losses the Cartel suffered due
to the seizures of marijuana, as well as evidence as to the Cartel’s actions against informants. RT
1:152-55; 5:173-75. The retaliation theory was also supported by Petitioner’s statements and
Cervantes’ testimony. Viewing this evidence collectively shows that Petitioner cannot show that
Malone’s false testimony had a substantial and injurious effect with respect to any finding by the jury on
the issues related to the determination that Petitioner was guilty.

Petitioner relies substantially on this Court’s decision in Matta to support his argument that Malone
corroborated Cervantes testimony, which in turn materially affected the findings as to Petitioner. The
decision in Matta concluded that Malone’s testimony directly linked Matta to the horrific conduct with
respect to the alleged conspiracy to abduct Camarena. Thus, Malone testified that Matta’s hair was
located in the room where the conduct allegedly occurred. As stated in the opinion:

         This nexus is significant because it was the only evidence that [Matta] was at the
         location. This substantially bolstered the testimony of Cervantes concerning Matta’s
         presence on two occasions when the alleged conspiracy was discussed. That testimony
         was offered to support the allegation that [Matta] knew of, and agreed to participate in,
         the alleged conspiracy to kidnap and interrogate Camarena.

Matta-Ballesteros, CV 2596, Dkt. 37 at *23.

The opinion also concluded that Cervantes’ testimony provided only circumstantial evidence that Matta
was part of the conspiracy. Therefore, it was material that Malone’s testimony placed Matta at the
location where some of the most significant acts of the alleged conspiracy occurred. This corroborated
Cervantes’ testimony that Matta attended the relevant meetings.

Unlike Matta, Petitioner was neither charged nor convicted of conspiracy. Rather, his convictions were
based on his role in the Walker-Radelat murders. Malone’s testimony was not material to this conduct.
It did not place Petitioner at La Langosta. Nor did it serve in any manner to corroborate Cervantes’
testimony that Petitioner left for the restaurant with Barba. The materiality standard under Napue is
evaluated first by considering the intended and actual use of the false evidence. It then turns to whether
that evidence was corroborated by non-tainted evidence, or sufficiently impeached. If so, it is not
                                                                                                Page 21 of 23
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

             LA CV16-09685 JAK
 Case No.                                                                   Date    March 25, 2019
             LA CR87-00422 JAK (12)
 Title       Javier Vasquez-Velasco v. United States of America
             United States of America v. Javier Vasquez-Velasco


reasonably likely that the false evidence could have affected the jury's verdict. See Blumberg v. Garcia,
687 F. Supp. 2d 1074, 1115 (C.D. Cal. 2010). At trial, the government’s intended and actual use of
Malone’s testimony was to seek to establish the guilt of Petitioner’s co-defendants with respect to their
actions in the alleged kidnapping and murder of Camarena. Although Malone corroborated Cervantes’
testimony that certain co-defendants attended meetings among the alleged co-conspirators, that was
not material to Petitioner’s convictions. The government provided sufficient, non-tainted evidence to
show that Petitioner participated in the Walker-Radelat murders. This included the aforementioned
testimony of Plascencia and Petitioner’s statements to Reynoso. Therefore, it is not reasonably likely
that Malone’s testimony affected the decision by the jury to convict Petitioner of violating section 1959.

The decision in Matta relied on Hayes v. Brown, 399 F.3d at 988. In Hayes, petitioner stabbed the
manager of the hotel where he was staying, causing the death of the victim. The petitioner also took
approximately 60 cartons of cigarettes from the office of the hotel. Hayes, 399 F.3d at 975. After the
attack on the manager, the petitioner told his friend (“James”) who was also staying at the hotel, that he
had killed the manager. Id. Before trial, the prosecutor reached an agreement with counsel for James to
grant transactional immunity as to James’s involvement in the homicide and to dismiss three pending
unrelated felony charges against James. Id. at 976. The prosecution and counsel for James did not tell
James about this agreement so that James could testify that there was no such agreement in place,
which was consistent with his knowledge at that time. Id.

At trial, James unknowingly, falsely testified that he had not received any immunity with respect to his
other pending felony charges in exchange for his testimony. Id. at 979. The Ninth Circuit concluded that
the prosecutor's actions amounted to knowing presentation of false evidence notwithstanding that
James did not commit perjury. Id. at 980–81. Applying the “any reasonable likelihood” standard, the
court considered the omission material because James was the “centerpiece of the prosecution’s case”
and almost all of the remaining evidence against petitioner was circumstantial. Id. at 985–86. Thus,
without James’s testimony, “an entirely different trial would have occurred” because James would have
been subject to impeachment based on the agreement by the prosecutors not to pursue certain
charges that had been brought against him. It was also significant that the existence of the agreement
was kept from the jury. Id. at 988.

Unlike Hayes and Matta, Cervantes’ testimony was not the “centerpiece of the prosecution’s case.” The
government relied on Petitioner’s own statements to Reynoso, Plascencia’s testimony and the
testimony about the DEA enforcement activities to show Walker and Radelat were murdered in
retaliation for the enforcement actions of the DEA This evidence was alone sufficient to support the
conviction of Petitioner under section 1959. See United States v. Bracy, 67 F.3d 1421, 1430 (9th Cir.
1995) (“[c]ommission of a single predicate act is sufficient to trigger the provisions of § 1959); United
States v. Butler, 278 F. Supp. 3d 461, 482 (D.D.C. 2017) (finding the FBI Agent’s false hair analysis
testimony not “demonstrably important” where the prosecution relied on the comprehensive testimony
of two witnesses supported by extrinsic corroboration).The jury heard significant testimony about the
DEA’s enforcement actions and Petitioners’ involvement in the Cartel. This was sufficient to support the
government’s retaliation theory. Although scientific expert testimony can be “both powerful and quite
misleading,” Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 595 (1993), the false testimony by
Malone did not offer material support for that provided by Cervantes. This determination is reinforced
                                                                                             Page 22 of 23
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

              LA CV16-09685 JAK
 Case No.                                                                     Date        March 25, 2019
              LA CR87-00422 JAK (12)
 Title        Javier Vasquez-Velasco v. United States of America
              United States of America v. Javier Vasquez-Velasco


because Reynoso and Plascencia corroborated the testimony of Cervantes. See, e.g., Banks v. Dretke,
540 U.S. 668, 700 (2004) (impeachment evidence was material where it was related to a witness
whose testimony was “crucial to the prosecution” and was in the prosecution's own judgment “of the
utmost significance”); Carriger v. Stewart, 132 F.3d 463, 480 (9th Cir.1997) (en banc) (impeachment
evidence was material where it pertained to “the prosecution's star witness”).

The outcome is the same as to the possibility that the testimony of Malone corroborated that of
Cervantes regarding the meetings at Lope de Vega. Although Cervantes testified that Petitioner
attended events at La Quinta, he did not testify that Petitioner attended any meetings at Lope de Vega.
That the government highlighted the importance of the testimony by Malone in its closing arguments,
including that it “corroborates Cervantes when he tells you these meetings occurred” is not material to
the issues presented here. This statement does not refer to Petitioner. RT 30A:58. Instead, viewing this
argument in context shows that it was directed only to co-defendant Matta. Thus, the statement was
made in the context of a lengthy and detailed discussion about Matta’s alleged wrongdoing. See
30A:55-60; Frady, 456 U.S. at 169 (materiality must “be evaluated in the total context of the events at
trial); Paradis v. Arave, 130 F.3d 385, 393 (9th Cir. 1997) (“[t]o ascertain the level to which such errors
taint the constitutional sufficiency of the trial, they must “be evaluated in the total context of the events
at trial”).

There is no reasonable likelihood that Malone’s testimony could have affected the judgment of the jury
with respect to the verdicts on Counts One and Two as to Petitioner. The evidence supporting the
verdict as to the violation of 18 U.S.C. § 1959 is very substantial. Accordingly, Petitioner has not shown
that Malone’s purported corroboration of Cervantes’ testimony had a “substantial and injurious effect”
on the jury’s verdict. See Jackson, 513 F.3d at 1079.

IV.      Conclusion

For the reasons stated in this Order, the Petition is DENIED.

IT IS SO ORDERED.




                                                                                                   :

                                                             Initials of Preparer    ak




                                                                                                  Page 23 of 23
